UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 17-2274


In re: DALTON LAQUANE SMITH,

             Petitioner.



     On Petition for Writ of Mandamus. (3:13-cr-01038-JFA-1; 3:15-cv-04225-JFA)


Submitted: November 15, 2018                                Decided: November 30, 2018


Before DUNCAN and KEENAN, Circuit Judges, and HAMILTON, Senior Circuit
Judge.


Petition denied by unpublished per curiam opinion.


Dalton Laquane Smith, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Dalton Laquan Smith petitions for a writ of mandamus, alleging that the district

court has unduly delayed ruling on his 28 U.S.C. § 2255 (2012) motion. He seeks an

order from this court directing the district court to act. The record reflects that the district

court issued an opinion and order addressing the merits of Smith’s § 2255 motion, and

Smith has therefore received the relief he requests in this petition. Accordingly, although

we grant leave to proceed in forma pauperis, we deny as moot Smith’s petition for a writ

of mandamus. We dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before this court and argument would not aid

the decisional process.

                                                                         PETITION DENIED




                                               2